OFFICE OFTHEATT'ORNEY             GENERAL     OF-
                            AUSTlN




Eon0rcbla roatsr   flarir
couatyAttorney
~oaa-4oeuuty
crow;011,TomIs
0ear Sir;                     QpiniBnPO. Q4lb7
                              Ror Countybar no        authorit  to nrW=
                                     t6tn    and keep Up a ptibllooaaa-
                                     trry.
ty    Of  the CUOW~~ CSZWItsF7 AS606i6tiOAe      Ma   t0 biad    the      OfJUIIty
for    the Upka6&l 9Jta ~61CtW6666     thermi.
                                                  Your8   very    truly